Exhibit 10-3
 
[logo.jpg]

 
FY 2007 MANAGEMENT INCENTIVE COMPENSATION PLAN




You have been selected to participate in the Sierra Health Services, Inc. (here
Company in achieving financial success and maximizing shareholder value. Your
participation in the Plan is subject to the Terms and Conditions, contained
herein, and being employed in an eligible position as determined annually by the
Company. The Plan is designed to reward Participants for meeting specific
individual and Company objectives, and for assisting the Company in achieving
specific financial objectives.


TARGET PAYOUT:
Participants will be eligible for an incentive payout expressed as a percent of
base annual salary. If 100% of all objectives are achieved, Participants will be
eligible for the following awards as a percent of the Participant’s base annual
salary:




CEO/Chief of Staff
100%
       
Vice President/Subsidiary President
 
25% - 90%
 
Assistant Vice President
 
30% - 40%
 
Director
15% - 35%
 





PLAN DESIGN


Financial Performance
85%
       
Quality Objectives
10%
       
Turnover Objectives
5%
       
Total
100%
 







*See page 3 for former W/C employee bonus Calculations.

 
 

--------------------------------------------------------------------------------

 



CEO’S CHALLENGE


The Sierra management group will have a special objective added to the Plan. The
successful achievement of this challenge objective will result in that
subsidiary or division becoming eligible for an extra 10% payment pool for
selected Participants after all other calculations have been finalized.


INDIVIDUAL PERFORMANCE/CONTRIBUTION


The Individual Performance Objective/Contribution will be a multiplier times the
sum of the above criteria.  The total of the above criteria will be multiplied
by 0% to a maximum of 125%.
 
 
Example:                                Director at $100,000 salary, eligible
for 25% Incentive
 

 
Financial Performance
 
95%
Times 85% weight
=
.808
 
Quality Objective
 
100%
Times 10% weight
=
.100
 
Turnover Objective
 
100%
Times 5% weight
=
.050
 
.958
   
Individual Performance/Contribution
X 1.05
 
 
=
1.005 X $100,000 X 25%
 
=
$25,134.38
 



Individual Performance may be adjusted for Individual contribution.  There will
be a distribution guideline of individual performance/contribution results in FY
2007. No greater than the following percentages of the Participant’s ratings for
individual objectives may be achieved:


Rating                                      Maximum Percent
 
·  
115% -125%                             10% of eligible Participants

 
·  
105% -114%                              20% of eligible Participants

 
·  
95% -104%                                40% of eligible Participants

 
·  
85% - 94%                                 20% of eligible Participants

 
·  
75% - 84%                                 7%-10% of eligible Participants

 
·  
50% - 74%                                 Up to 3% of eligible Participants

 
·  
< 50% will be considered unsatisfactory performance such that Participants may
be ineligible for a Plan incentive payment as determined in its sole discretion,
by the Incentive Plan Compensation Committee.


 
 

--------------------------------------------------------------------------------

 

Notes:
·  
The bonus of certain employees who were previously employed with the Workers
Compensation Division will be subject to such additional performance or
financial factors as determined by the Chief Executive Officer of Sierra Health
Services and/or the Incentive Plan Compensation Committee.

·  
Financial Performance is defined as Operating Income, including eligible bonus
expense, expressed as a percent of targeted Operating Income.  Financial Cash
Flow will be expressed as a percent of Target Cash Flow, (EBITA). The Company’s
financial objective is actual consolidated Net Income compared to Net Income
target. All figures are expressed as actual results divided by planned financial
results, expressed as a percent. The Company’s Chief Financial Officer will
determine the interpretation of Operating Income, Taxes, Depreciation Expense,
and Cash Flow. Disputes regarding Plan definitions will be resolved as
determined by the Incentive Plan Compensation Committee in their sole
discretion.

·  
No payments will be made under the Plan to the extent that such payments would
place the Company in violation of any laws, regulations or bank covenants under
its credit facility.



POOL THRESHOLD & SIZE


An incentive pool will be established and used as the basis for payouts under
the Plan based upon the degree to which SHS achieves specific financial
objectives. The following chart summarizes the ‘Company’ payout levels when the
specified level of financial performance has been achieved. The Company’s Chief
Executive Officer has the discretion to review and alter the threshold based on
specific business circumstances and conditions.  For the Company payout
schedule, refer to the attached Financial Matrix


 
COMPANY/SUBSIDIARY ACHIEVEMENT



Financial thresholds, targets and high achievement levels (achievement over
100%) for payouts will be determined for the Corporation, and
divisions/subsidiaries based upon annual financial results as determined by the
Incentive Plan Compensation Committee and the Chairman & CEO. Payouts in the
Matrices are based on the achievement of sample financial results. Actual Plan
payments will be interpolated for actual results.


 
COMPANY OBJECTIVES



The Chairman & CEO and the Incentive Plan Compensation Committee will establish
Company-wide objectives and the appropriate weight that each Participant is
responsible for assisting the Company to achieve. Categories may include, but
are not limited to: quality of care, quality of service, turnover rates, growth
objectives, expense management, specific management objectives, community or
public relations, or specific individual competency development objectives.


 
 
 

--------------------------------------------------------------------------------

 

The FY 2007 Targeted Operating Segment Objectives are:


1.  
Quality of Service & Quality of Care



The criteria for this objective are the sum of the Quality Standards score (75
points possible) plus the HEDIS score (12.5 points possible) and the customer
satisfaction score (12.5 points possible).    

    
Percent of Bonus Achieved
Range of HEDIS/CAHPS
+ Standard Score
Percent Increase
150%
90.0-100.0
Achieve “Excellent” Status
125%
85.9-89.99
Achieve “Commendable” Status
120%
85.8-85.89
Achieve “Commendable” Status
115%
85.6-85.79
Achieve “Commendable” Status
110%
85.3-85.59
Achieve “Commendable” Status
105%
85.1-85.29
Achieve “Commendable” Status
100%
80.0-85.09
Achieve “Commendable” Status
50%
65.0-79.99
Achieve “Accredited” Status
0%
<65.0
Falls Below “Accredited” Status



2.  
Employee Turnover



  Each Business Unit (e.g. BHO, FHH, SMA) will use their actual FY 2006
voluntary turnover as the baselines from which the objectives will be
determined.


Business Unit
2007
Objective
2006 Actual
Voluntary
BHO
16.5%
19.1%
FHH
14.0%
16.3%
FHS
10.0%
10.7%
THC
16.5%
26.6%
HPN
15.0%
17.0%
SHL
16.1%
20.7%
SHO
16.5%
25.7%
SMA
15.0%
15.9%
SNA
12.5%
13.3%
SHS
10.0%
8.9%



Turnover:  If the turnover objective is achieved, the Business Unit will receive
the 5% incentive. If the turnover objective is exceeded by greater than five
percent, the Business Unit will receive an additional 5% incentive.

 
 

--------------------------------------------------------------------------------

 



INDIVIDUAL OBJECTIVES


Payment of individual objectives may range from 0% to 125% of the Participant’s
Individual Objective target. This number will be used as a multiplier based upon
the sum of the financial and other company objectives have been achieved versus
planned goals. Any individual rating less than 50% will be considered
unsatisfactory performance, and the Participant may be ineligible for any
incentive payment. The Division senior executive or corporate Vice President
will recommend a percentage to the Incentive Plan Compensation Committee (whose
membership is defined in the Plan document). However, the Incentive Plan
Compensation Committee will, in its sole discretion, determine the percentage
award for the Participant. Individual objectives may include, but are not
limited to: meeting specified revenue, market penetration, geographic business
expansion goals, cost targets and goals relating to acquisitions or
divestitures.




MINIMUM PERFORMANCE


To be eligible, a participant must have achieved at least a ‘successful’
performance review in his/her most recent formal or informal review and may not
be on any Performance Improvement Plan on the date of the payout. A Participant
who has successfully completed a Performance Improvement Plan shall have his/her
incentive plan payout prorated by the length of time on the Performance
Improvement Plan.





 
 

--------------------------------------------------------------------------------

 

PLAN DOCUMENT FOR


THE FY 2007 MANAGEMENT INCENTIVE COMPENSATION PLAN


TERMS  & CONDITIONS


1.  
The Plan shall be known as “The Sierra Health Services, Inc. (hereafter known as
the “Company”) FY 2007 Management Incentive Compensation Plan”.



2.  
Plan Year will be January 1, 2007 – December 31, 2007.



3.  
Participants are defined as active eligible employees as defined by the
Compensation Committee, Sierra Health Services, Inc.  The Incentive Plan
Compensation Committee is comprised of the President & COO; the Vice President
of Human Resources; the Senior Executive Vice President Legal and
Administration; and, the Chief Financial Officer.



A.  
The participant must be employed at Sierra Health Services or one of its
Subsidiaries.



B.  
If the employee is no longer employed by or has given notice of intent to
terminate from Sierra Health Services on the date of the Payout, he/she will be
ineligible for a bonus payout unless otherwise recommended by the Incentive Plan
Compensation Committee.



C.  
Participants who are not in an eligible position for the full plan year may
receive a prorated bonus, at the Incentive Plan Compensation committee’s
discretion, if all other eligibility and performance requirements are otherwise
satisfied.



D.  
The participant’s performance appraisal rating for the plan year must be at
least a “Successful” to be eligible for a payout under the Plan.



E.  
No employee of the Company has the right or is guaranteed the right to
participate in the Plan by virtue of being an employee of the Company or
fulfilling any specific position with the Company.  Selection for participation
in the Plan is solely within the discretion of the Company.  Sierra Health
Services, Inc. may offer participation in the Plan to additional employees or
terminate the participation of any Participant in the Plan any time during the
Plan Year.



4.  
Payment under this Plan, if any, shall be based on the employee’s accomplishment
of the specified objectives, subject to the approval of the Incentive Plan
Compensation Committee and the Compensation Committee of the Sierra Health
Services’ Board of Directors. Accomplishment of individual objectives shall fall
within the attached bonus range and may exceed or may be less than 100% of
target and shall be determined by Incentive Plan Compensation Committee. The
Incentive Plan Compensation Committee reserves the right to offer Sierra Health
Services stock options or other equity to Participants up to 50% of value of
their incentive payment.

 
 

--------------------------------------------------------------------------------


PLAN DOCUMENT FOR THE FY 2007 MANAGEMENT INCENTIVE COMPENSATION PLAN
TERMS & CONDITIONS – CONTINUED


5.  
All payouts under this Plan, including those for 16(b) employees, are subject to
prior approval by the Compensation Committee of the Company’s Board of
Directors.  No payments will be made under the Plan to the extent that such
payments would place the Company in violation of any laws, regulations or bank
covenants under its credit facility.



6.  
Participant’s rights under the Plan may not be assigned or transferred in any
way.



7.  
The Plan may be amended, modified, suspended or terminated by the Company at any
time without prior consent by or notice to employees.  The Company at its sole
discretion without prior consent or notice may change objectives at any time for
eligible participants.



8.  
The Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of the amounts under the Plan.  Rights to the payment of amounts
under the Plan shall be no greater than the rights of the Company’s general
creditors.



9.  
Nevada State law governs the validity, construction, interpretation,
administration and effect of the Plan, and the substantive laws, except for the
choice of law, and rules of the State of Nevada shall govern rights relating to
the Plan. If any part of this Plan is ruled to be invalid by any judicial body,
the remainder of the document shall continue to be in force.



10.  
All applicable employment, benefit and tax deductions will be withheld from the
incentive payout.



11.  
Transfer/Promotion within the Business Unit Organization – Plan Participants who
are transferred or promoted during the Plan Year to another job within Sierra
Health Services, Inc. or its subsidiaries, not covered by the Plan will receive,
subject to approvals, a prorated payment following year-end based on their
achievement of specified objectives during eligible month(s) as determined by
Company. Similarly, an employee who becomes an eligible Participant in the Plan
Year, with at least 3 months service as an eligible Participant, may receive,
subject to approvals, a prorated payment following year-end based on their
achievement of specified objectives during eligible month(s) as determined by
Company in its sole discretion.



12.  
Termination of Employment – Participants, who terminate their employment
voluntarily or involuntarily from the Company during the Plan Year and until the
Plan date of payout, will not be eligible for any bonus payment under the
Plan.  Any exceptions will be determined on an individual basis at the sole
discretion of the Incentive Plan Compensation Committee.



13.  
Retirement/Death/Disability – Termination of employment during the Plan Year and
until the Plan date of payout as a result of retirement, death, or disability
may constitute eligibility for a prorated payment as determined by the Company
in their sole discretion.


 
 

--------------------------------------------------------------------------------

 

PLAN DOCUMENT FOR THE FY 2007 MANAGEMENT INCENTIVE COMPENSATION PLAN
TERMS & CONDITIONS – CONTINUED


14.  
Windfalls/Business Losses – Revenues classified as “windfalls” or business
losses or charges against net income may or may not be excluded in whole or in
part from the calculation of revenue or profit objectives at the sole discretion
of the Chief Executive Officer.  Similarly, significant declines in revenue
volume will be reviewed prior to any bonus award. Examples of such circumstances
include, but are not limited to: excluding acquisition-related and FY 2007
charges and non operating unusual charges, windfalls or business losses
resulting from any acquisition or disposition by the corporation as determined
by the Compensation Committee of Sierra Health Services Board of Directors or
the absence of cash flow through the majority of the fiscal year and the
subsequent receipt of a large cash receivable in the last quarter of the fiscal
year when evaluating the achievement of cash flow objectives.



15.  
Company Rights – Notice of participation in the Plan shall not impair or limit
the Company’s right to transfer, promote, or demote plan participants to other
jobs or to terminate their employment.  Nor shall the Plan create either claim
or right to receive any payment under the Plan or any right to be retained in
the employment of the Company or its affiliates.



16.  
Non-Continuation – The Plan is established for the current fiscal year.  There
shall be no obligation on the part of the Company to continue the Plan in the
same or a modified form for any future years.



17.  
Resolution of Disputes – In the event that a Participant has a dispute
concerning the administration of this Plan, it should first be submitted in
writing to the Vice President, Human Resources.  In the event that the Vice
President does not provide a response satisfactory to the participant with
fifteen (15) days, the Participant may submit the dispute in writing, within
five (5) working days thereafter, to the Incentive Plan Compensation Committee –
Sierra Health Services, Inc., whose decision regarding the dispute shall be
final and binding on each Participant or person making a claim under the Plan.



18.  
Effect on Previous Plans – The Plan is effective January 1, 2007, and supersedes
and replaces all previous management bonus plans.  If not renewed by the Company
or its designated representative(s), the Plan will automatically terminate on
December 31 of each year. Any changes in the Plan will constitute a new Plan for
the next Plan year.



19.  
Achievement Beyond Payout Grids - In the event that Company performance exceeds
the maximum provided by the Payout Grids, Sierra Health Services reserves the
right to increase the level of individual payouts up to 3 Times the Target Award
level based upon improved profitability and or other performance measures as
determined by the Incentive Compensation Committee.






